Title: To George Washington from Major General William Heath, 15 July 1777
From: Heath, William
To: Washington, George



Dear General
Boston July 15. 1777

This will be handed to your Excellency by Monr D’Avaux, late a Major in the French Cavalry, as he informs. He came to this place in the Freedom a Brig. of War, Capt. Clouston of this State, He has come to serve in our Army, and has desired a line from me to your Excellency.
By Express yesterday from our Army at the Nor[t]hward, we are informed, that a considerable number of Officers and Soldiers were lost in the Retreat, among the former, Colonels, Francis & Hale. I have the Honor to be very respectfully Your Excellency’s Most Hble Servt

W. Heath

